Citation Nr: 0634951	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-07 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel
INTRODUCTION

The veteran performed active duty for training from November 
1984 to March 1986 and served on active duty from April 1986 
to April 1990.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which determined that new and 
material evidence was not received to reopen a previously 
denied claim for entitlement to service connection for 
bipolar disorder.  

In August 2004, the veteran testified at a personal hearing 
at the RO before a Decision Review Officer (DRO).  A 
transcript of that hearing has been associated with the 
claims file.

The Board points out that it appears that the RO found that 
the veteran had presented new and material evidence to reopen 
his claim.  Supplemental statements of the case (SSOCs) dated 
in December 2004 and March 2006 address the matter on the 
merits.  Regardless of what the RO has done, where there is a 
prior final denial, the Board must address the question of 
whether new and material evidence has been received to reopen 
a claim, because the issue goes to the Board's jurisdiction 
to reach and adjudicate the underlying claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence has been 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claim as on the title 
page.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for a psychiatric disorder, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for this disorder, based on 
de novo review, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran, if further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed July 1994 rating decision, the RO denied 
service connection for bipolar disorder, finding that there 
was no evidence that the veteran had symptoms of a 
psychiatric disorder during service or in the first post-
service year.

2.  Evidence received since the July 1994 decision includes 
lay statements and statements from medical professionals 
indicating that the veteran did have symptoms of a 
psychiatric disorder during service and during his first 
post-service year; it thus bears directly on the matter at 
hand, and it is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1994 RO rating decision which denied service 
connection for a bipolar disorder was final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 20.1103 (2001-
2006).

2.  New and material evidence has been received, and the 
claim of service connection for a psychiatric disorder may be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand 
as the Secretary of Veterans Affairs has determined that the 
VCAA applies to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of the General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  The VCAA describes VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits, however, there is no need to discuss the impact of 
the VCAA on the matter resolved in the veteran's favor in the 
decision below.  

II.  New and Material Evidence

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, each piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, with regard to the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant). 

The RO, in a July 1994 determination, denied the veteran's 
claim for service connection for a bipolar disorder.  The RO 
found at that time that there was no evidence of psychosis in 
service or within the one year period following discharge.  
The veteran, after notice, did not appeal the RO's decision, 
and it became final.  38 U.S.C.A. § 7105.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001, and does not apply here, 
as the instant petition to reopen was filed prior to that 
date.]  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the RO's July 1994 rating decision, the file 
contained the veteran's service medical records, the 
veteran's claim, and reports of inpatient and outpatient 
treatment at VA health facilities dated from February 1993 to 
the spring of 1994 for problems including alcoholism and 
bipolar disorder.  In July 1994, the evidence of record did 
not include evidence showing symptoms of a psychosis in 
service or within the one year period following discharge.

Records received since the July 1994 rating decision include 
the following:  the veteran's April 1998 claim to reopen; a 
transcript of the veteran's hearing at the RO in August 2004; 
legible copies of the veteran's service medical records; 
records of VA and private treatment for psychiatric problems 
and alcoholism; records from the Social Security 
Administration (SSA) developed in that agency's decision to 
grant the veteran Supplemental Security Income (SSI) 
benefits; reports of VA examinations of the veteran in August 
1994, September 1998, and August 2004; written statements 
from the veteran dated in June 1998 and March 2000; an August 
2004 signed statement from P.S., a licensed social worker; 
signed statements from the veteran's former spouse, his 
sister, and his former sergeant; an April 1998 signed 
statement from L.McB., a nurse at the Bipolar Disorder Clinic 
at the Providence VAMC; and a January 2005 signed statement 
from L.S., M.D., a staff psychiatrist at the Providence VAMC.  
The January 2005 statement from Dr. L.S. includes the 
following opinion: "[The veteran's] ongoing involvement in 
psychiatric treatment at and outside the VAMC which dates 
within 6 months of his discharge and includes multiple 
inpatient admissions, further supports a primary 
bipolar/schizoaffective disorder, symptoms of which began 
during his military service." 

On review of the record, the Board finds that the additional 
evidence received is new, as it was not previously of record.  
Since the opinion from Dr. L.S. notes that the veteran had 
symptoms of his current psychiatric problem during service 
and appears to relate the currently diagnosed psychiatric 
disorder to service, it is clearly evidence that bears 
directly on the bases for the previous denial of the claim, 
and is also so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hence it is 
material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a psychiatric disorder 
may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder, the 
claim is reopened, and, to that extent only, the appeal is 
granted.


REMAND

When the veteran last underwent VA examination for purposes 
of compensation and pension in August 2004, the VA examiner 
found the veteran did not meet the criteria for bipolar 
disorder because his manic and depressive episodes were not 
long enough.  She said the evidence was inconsistent as to 
whether the veteran's alcohol and drug use was secondary to a 
psychiatric disorder that began in the military.  Her opinion 
was that it was not at least as likely as not that his 
substance use disorder was secondary to or caused or 
aggravated by a primary service-connected disorder.  

Despite her opinion, the examiner noted that therapists who 
had worked with the veteran, including L.McB. and P.S., 
LICSW, believed that the veteran's alcohol use is secondary 
to his psychiatric difficulties and they believe that his 
alcohol abuse was a form of self-medication for symptoms that 
began while he was in the military.  The examiner pointed out 
the lack of evidence in the medical records showing that the 
veteran's psychiatric symptoms actually began before his 
alcohol abuse symptoms.  The Board finds it particularly 
noteworthy that, at the end of the examination report, the VA 
examiner indicated that in order to resolve this issue, new 
evidence would be needed.  She suggested that perhaps it 
could be in the form of statements from the veteran's family 
members pertaining to when his psychiatric symptomatology 
first began to manifest, or statements from other Marines 
with whom he served, or additional information from a 
treatment provider.  

Since the August 2004 examination, statements from family 
members, a fellow Marine, and a VA staff psychiatrist have 
been added to the claims file.  The Board notes that the 
January 2005 signed statement from Dr. L.S., a staff 
psychiatrist at the Providence VAMC, is in direct conflict 
with the opinion of the August 2004 examiner.  Dr. L.S. noted 
that the veteran's former wife, a former service buddy, and 
the veteran's own testimony all showed that he had symptoms 
of mood lability, paranoia, auditory hallucinations and 
profound sleep disturbance while on active duty.  She stated 
her opinion that the veteran's alcohol abuse was more likely 
than not related to an untreated bipolar/psychotic illness 
and his symptoms persisted despite an extended period of 
sobriety of six years.  Dr. L.S. also said that the veteran's 
psychiatric treatment either in or outside the VAMC dated to 
within six months of the veteran's discharge and included 
multiple inpatient admissions.  She said this further 
supported finding the veteran's symptoms began during his 
military service.  

Since the January 2005 VA psychiatrist's opinion conflicts 
with the August 2004 VA examiner's opinion, and since 
additional pertinent evidence has been recently received 
which was not on file at the time of the August 2004 
examination, a new examination is indicated.  Prior to any 
examination, any outstanding pertinent records of medical 
treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain any 
pertinent records of medical treatment or 
examination outstanding.  Specifically 
noted in this regard are any records of 
ongoing psychiatric treatment received 
since August 2004, as well as any reports 
of psychiatric examinations performed on 
the veteran.  

2.  Then, the veteran should then be 
scheduled for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has a 
psychiatric disorder that is related to 
service.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should give particular attention 
to the opinions provided by the VA 
examiner in August 2004 and the VA 
psychiatrist in January 2005.  The 
examiner should provide a complete 
rationale for any opinion given and 
should reconcile the opinion with any 
competing medical evidence of record.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


